Citation Nr: 1208022	
Decision Date: 03/02/12    Archive Date: 03/16/12

DOCKET NO.  09-04 128	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUES

1.  Evaluation of residuals status post right wrist fusion, currently rated as 40 percent disabling.  

2.  Entitlement to a total disability rating based on individual unemployability (TDIU). 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Christopher McEntee, Counsel 



INTRODUCTION

The Veteran served on active duty from September 2001 to July 2007.               

This case comes before the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision from the Salt Lake City, Utah Department of Veterans Affairs (VA) Regional Office (RO).

The issue regarding a TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

Since September 25, 2008, the Veteran has experienced unfavorable ankylosis in his right wrist.  


CONCLUSION OF LAW

Since September 25, 2008, the criteria for a 50 percent evaluation, for the Veteran's service-connected right wrist disorder, have been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a (2011).  


REASONS AND BASES FOR FINDING AND CONCLUSION


Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by VCAA, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide in accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the AOJ, in this case the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that, upon receipt of an application for a service-connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  

Here, the VCAA duty to notify was satisfied by way of letters sent to the Veteran in April and December 2008.  These letters fully addressed the requisite notice elements.  The letters informed the Veteran of what evidence was required to substantiate his claim and of the Veteran's and VA's respective duties for obtaining evidence.  The letters addressed the assignment of disability evaluations and effective dates.  Moreover, the April 2008 letter was submitted to the Veteran prior to the October 2008 rating decision the Veteran appealed.  

The Board further notes that the Veteran's claim was readjudicated in the January 2009 Statement of the Case (SOC) of record.  See Prickett v. Nicholson, 20 Vet. App. 370 (2006).  To the extent there existed any error by VA in providing the notice required by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1), such error was nonprejudicial, in that it did not affect the essential fairness of the adjudicatory process.  In point of fact, based on a review of the entire file, it is clear that the Veteran had a full understanding of the elements required to prevail on his claim.  Moreover, neither the Veteran nor his representative has raised allegations of prejudice resulting from error on the part of VA.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009); see also Goodwin v. Peake, 22 Vet. App. 128 (2008).

As to informing the Veteran of which information and evidence he was to provide to VA, and which information and evidence VA would attempt to obtain on his behalf, VA informed him that it had a duty to obtain any records held by any Federal agency.  It also informed him that, on his behalf, VA would make reasonable efforts to obtain records which were not held by a Federal agency, such as records from private doctors and hospitals.  

VA must also make reasonable efforts to assist the Veteran in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In that regard, in connection with the current appeal, VA has obtained relevant VA and private treatment records and examination reports.  

VA also provided the Veteran with an adequate examination (with QTC Medical Services) in September 2008.  The Board notes that the latest examination was conducted over two years ago, and that VA's statutory duty to assist the Veteran includes the duty to conduct a thorough and contemporaneous examination so that the evaluation of the claimed disability will be a fully informed one.  Caffrey v. Brown, 6 Vet. App. 377, 381 (1995).  Nevertheless, the Board finds another orthopedic examination unnecessary here on the issue of whether an increased rating is warranted under Diagnostic Code (DC) 5214.  Neither the Veteran nor his representative (in a February 2012 statement of record) alleges a worsening of the disorder, and neither requests an additional examination.  Moreover, as indicated below, the Veteran will be assigned the maximum rating under DC 5214.    

For the foregoing reasons, the Board concludes that all reasonable efforts have been made by VA to obtain evidence necessary to substantiate the claim.  The evidence of record provides sufficient information to adequately evaluate the claim, and the Board is not aware of the existence of any additional relevant evidence which has not been obtained.  Therefore, no further assistance to the Veteran with the development of evidence is required.  38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d); see also Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).


Standard of Review 

After the evidence has been assembled, it is the Board's responsibility to evaluate the entire record.  38 U.S.C.A. § 7104(a) (West 2002).  When there is an approximate balance of evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102 (reasonable doubt to be resolved in veteran's favor).  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court stated that "a veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  To deny a claim on its merits, the preponderance of the evidence must be against the claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.


The Claim for Increased Rating

In July 2007, the Veteran was medically discharged from service due to disability associated with a right wrist injury he incurred during active duty.  In September 2007, service connection was granted for residuals related to the disorder.  The RO assigned a 40 percent disability rating for the disorder, effective the date of the Veteran's discharge from service.  Though the Veteran filed a notice of disagreement (NOD) against that rating, he did not appeal that decision to the Board following issuance of an April 2008 SOC.  38 C.F.R. § 20.200.    

In September 2008, the Veteran underwent medical examination with QTC Medical Services, the report of which was submitted to the RO.  In response, the RO addressed whether a rating in excess of 40 percent would be warranted for the right wrist disorder.  See 38 C.F.R. § 3.157(b)(1).  In October 2008, the RO found that the 40 percent rating should be continued.  The Veteran then appealed that decision to the Board.  38 U.S.C.A. § 7104.  

In the decision below, the Board will assess the evidence of record to determine whether a higher evaluation has been warranted at any time since September 25, 2007, one year prior to the date of the medical examination (and report) the RO construed as an informal claim for increase.  See 38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. §§ 3.157, 3.400; see also Hart v. Mansfield, 21 Vet. App. 505 (2007) (staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings).

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2011).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civil occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2011).  The basis of disability evaluations is the ability of the body as a whole to function under the ordinary conditions of daily life, including employment.  38 C.F.R. § 4.10 (2011). 

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2011).  When after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability such doubt will be resolved in favor of the claimant.  38 C.F.R. § 4.3 (2011). 
      
Disorders of the lower arm rated under DC 5214 and DC 5215 of 38 C.F.R. § 4.71a.  The RO has rated the Veteran's right wrist disorder under the hyphenated DC 5299-5214.  Diagnostic Code 5299 represents an unlisted disability requiring rating by analogy to one of the disorders rated under the code.  See 38 C.F.R. § 4.27.  The Veteran's precise disorder is not listed under the code so the RO found DC 5214, which addresses ankylosis in the wrist, as the most analogous DC to the Veteran's service-connected disorder.  

Under DC 5214, ratings from 20 to 50 percent are authorized for disability associated with ankylosis.  Ankylosis is the "[s]tiffening or fixation of a joint as the result of a disease process, with fibrous or bony union across the joint."  See Dinsay v. Brown, 9 Vet. App. 79, 81 (1996) (citing Stedman's Medical Dictionary 87 (25th ed. 1990)).  As the Veteran has been rated as 40 percent disabled during the appeal period, the Board will limit its analysis to whether the highest rating of 50 percent should been assigned.  

A 50 percent rating is authorized under DC 5214 for ankylosis of the wrist involving the major extremity which is unfavorable in any degree of palmar flexion, or with ulnar or radial deviation.  The relevant evidence of record consists of statements from the Veteran, the September 2008 examination report from QTC Medical Services, and private treatment records dated in October 2007.  This evidence establishes that the Veteran is right hand dominant.  

The private treatment records dated in October 2007 indicate that the Veteran was then diagnosed with right extensor carpi ulnaris tendinitis.  The records indicate that the Veteran underwent an injection to treat the symptoms.  

In the September 2008 QTC report, a diagnosis of right wrist ankylosis is noted.  The examiner noted that the Veteran had undergone 5 surgeries on his right wrist, and that radiographic evidence indicated, "extensive post surgical and posttraumatic changes."  The examiner noted ankylosis at 5 degrees of right wrist dorsiflexion which is a favorable position, 5 degrees of right wrist palmar flexion which is a favorable position, 5 degrees of right wrist radial deviation which is a favorable position, and 5 degrees of right wrist ulnar deviation which is a favorable position.  However, the September 2008 examiner also indicated that range of motion testing could not be performed because the right wrist joint was ankylosed.  

VA adjudicators are directed to assess both medical and lay evidence when deciding disability compensation claims.  As a general matter, a layperson is not capable of opining on matters requiring medical knowledge.  See 38 C.F.R. § 3.159(a)(2); see also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is generally not capable of opining on matters requiring medical knowledge").  In certain circumstances, however, lay evidence may be sufficient to establish a medical diagnosis or nexus.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  In addressing lay evidence and determining its probative value, if any, attention is directed to both competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).

In terms of competency, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See Barr v. Nicholson, 21 Vet. App. 303, 308-09 (2007) (concerning varicose veins); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (a dislocated shoulder); Charles v. Principi, 16 Vet. App. 370, 374 (2002) (tinnitus); Falzone v. Brown, 8 Vet. App. 398, 405 (1995) (flatfoot).  That notwithstanding, a Veteran is not competent to provide evidence as to more complex medical questions and, specifically, is not competent to provide an opinion as to etiology in such cases.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (concerning rheumatic fever); see also Routen v. Brown, supra.

In this matter, the Veteran is certainly competent to attest to what it is he experiences regarding symptomatology and functionality of his service-connected right wrist.  Any type of pain associated with the use of his right wrist, or any type of limitation - such as limitation of motion - would be within his capacity of observation, and therefore relevant to the claim for increase.  Provided his statements are credible, they may be of probative value.  

In his December 2008 NOD, and the February 2009 substantive appeal, the Veteran provided lay evidence of the nature of his disorder.  In December 2008, he stated that movements in his right wrist "bring me a great deal of pain[.]"  He indicated that his physician advised him to undergo another surgery to address his pain.  In February 2009, he stated that movement in his right wrist "bring me the highest amounts of pain especially when I have to perform any kind of physical activity."  He concluded that, "I have pain in my wrist every day that keeps getting worse."  

The evidence of record appears to be divided.  On the one hand, the September 2008 examiner indicated some movement and favorable ankylosis.  But the examiner also indicated the wrist joint was ankylosed, and that range of motion testing was not possible due to pain.  Moreover, the Veteran indicates that, in effect, his right wrist is fixed in place due to the pain associated with his disorder.      

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements.  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. §§ 4.40, 4.45; see also DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995).  The factors involved in evaluating, and rating disabilities of the joints include weakness; fatigability; incoordination; restricted or excess movement of the joint, or pain on movement.  38 C.F.R. § 4.45. 

The Board finds that, based on the totality of the evidence, the Veteran's right wrist is essentially unfavorably ankylosed.  The September 2008 examiner indicated that the wrist joint was ankylosed and further indicated that there was ankylosis at 5 degrees of palmar flexion, which findings meets the criteria for a 50 percent rating under DC 5214.  The Board also notes the Veteran's statements regarding his pain indicate that his right wrist is effectively fixed in place, and of no functional use as a result of pain.  As such and resolving any doubt in the Veteran's favor, the Board finds a 50 percent rating warranted here, effective the date of the September 25, 2008 QTC medical examination.  See 38 C.F.R. § 3.157(b)(1).  

The Board has reviewed the record to determine whether an increased rating should be awarded based on any of the other DCs addressing a wrist disorder.  In a note under DC 5214, it is stated that a rating under DC 5125 for loss of use of the hands would be appropriate for "[e]xtremely unfavorable ankylosis."  That provision authorizes the assignment of a 70 percent evaluation for the major extremity.  The Board finds such an assignment unwarranted in this matter however.  Though the evidence is clear that the Veteran is limited, none of the evidence indicates "extremely unfavorable ankylosis."  The Board finds the September 2009 examiner's findings of favorable ankylosis to be relevant in this particular assessment.  


Extraschedular Consideration

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Thun v. Peake, 22 Vet. App. 111 (2008).  In this regard, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule and the assigned schedular evaluation is therefore adequate, and no extraschedular referral is required.  Id.  See also VAOGCPREC 6-96 (Aug. 16, 1996).  Otherwise, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, VA must determine whether the claimant's exceptional disability picture exhibits other related factors, such as those provided by the extraschedular regulation (38 C.F.R. § 3.321(b)(1)) as "governing norms" (which include marked interference with employment and frequent periods of hospitalization). 

The evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the service-connected disability at issue is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's assigned rating with the established criteria found in the rating schedule shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology.  As discussed above, there is a higher rating available under the code - under DC 5125 - addressed in this decision.  But the Veteran's disorder is not productive of the manifestations that would warrant the higher rating.  As such, the available schedular evaluations for the service-connected hearing loss at issue here are adequate. 

Based on the foregoing, the Board finds that the requirements for an extraschedular evaluation for the Veteran's service-connected disorder under the provisions of 38 C.F.R. § 3.321(b)(1) have not been met.  Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995); Thun v. Peake, 22 Vet. App. 111 (2008). 


ORDER

From September 25, 2008, entitlement to a 50 percent rating, for ankylosis in the right wrist, is granted, subject to laws and regulations governing the payment of monetary awards.




REMAND

In Rice v. Shinseki, the Court of Appeals for Veterans Claims (Court) held that a TDIU claim is part of an increased rating claim when unemployability due to disability underlying the claim for increased rating is raised by the record.  See 22 Vet. App. 447 (2009).  In the Veteran's December 2008 NOD and February 2009 substantive appeal for his increased rating claim for a wrist disorder, the Veteran reported "employability" limitations and difficulties associated with this disorder.  As such, the issue of entitlement to TDIU is raised by the record and the issue is properly before the Board.  The Board is remanding this matter for further development.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims file all outstanding records of treatment pertaining to any of the Veteran's service-connected disorders.  If any requested records are not available, or if the search for any such records otherwise yields negative results, that fact should clearly be documented in the claims file, and the Veteran should be informed in writing. 

2.  Send the Veteran additional VCAA notice as to the issue of entitlement to a TDIU.  All notification requirements and development procedures contained in 38 U.S.C.A. §§ 5102 , 5103, 5103A, 5107 (West Supp. 2011); 38 C.F.R. §§ 3.102 , 3.159 (2011), must be fully met. 

3.  Schedule the Veteran for the appropriate VA examination to determine the current severity and impairment of his service-connected disorders.  The claims file must be made available to the VA examiner in conjunction with the examination.  Any and all indicated evaluation studies and tests, deemed necessary by the examiner, should be accomplished.  Range of motion studies should be accomplished.  The examiner should indicate whether the Veteran's service-connected disabilities prevent him from securing or maintaining substantially gainful employment.  The report should also reflect that a review of the claims file has been accomplished. 

4.  Thereafter, the issue on appeal should be readjudicated.  If the benefits sought on appeal are not granted, the Veteran and his representative should be provided with a supplemental SOC (SSOC) and afforded the appropriate time period within which to respond thereto. 

Thereafter, the case should be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome in this case.  The Veteran need take no action unless otherwise notified.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


______________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


